PER CURIAM.
We affirm the trial court’s summary denial of appellant’s amended motion for postconviction relief. The trial court properly found that the amended motion was untimely. Appellant’s claim that this motion merely expanded upon timely claims is without merit.
As argued by the State in this appeal, the amended motion was proeedurally barred as successive. We take judicial notice of this court’s records for appellant’s prior appeal in this court. Appellant previously filed a motion that the trial court denied on the merits because appellant failed to establish prejudice under Strickland v. Washington, 466 U.S. 668, 697, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Appellant’s appeal from that denial was voluntarily dismissed. Although appellant asked this court to order the trial court to give him leave to amend, he was not granted leave. The trial court was not required to provide appellant with multiple opportunities to attempt to establish prejudice. See Cortes v. State, 85 So.3d 1135, 1138-39 (Fla. 4th DCA 2012), rev. denied, 104 So.3d 1083 (Fla.2012).

Affirmed.

DAMOORGIAN, C.J., STEVENSON and TAYLOR, JJ., concur.